DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2021 has been entered.
Allowable Subject Matter
Claims 1, 3-13, and 18-21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 3-12, and 18-20, the prior art does not teach or reasonably suggest a method, a timing system, and a base station as claimed, wherein a direction of a magnetic axis of a first transponder coil differs form a direction of a magnetic axis of a second transponder coil, associating said first and/or second signals with time instances indicating a time when said first and/or second signals are exchanged between said transponder and said base station; and determining the passing time of a transponder with respect to the detection antenna on a basis of applying a correction based on a time difference of selected characteristics occurring in the signal strengths of said first and second signals as the first and second transponder coils pass by the detection antenna in combination with the remaining limitations of the claims.
Regarding claims 13 and 21, the prior art does not teach or reasonably suggest a timing module for determining a passing time of a moving transponder passing a detection antenna of a base station, said module being configured for: wherein a direction of a magnetic axis of said first transponder coil differs from a direction of a magnetic axis of said second transponder coil; 
In particular, the claimed invention is partly embodied in Fig. 6 measuring taking into account the time differences between minimum and maximum signal strength values. The closest prior art Six and Greenwood do not teach or reasonably suggest the claimed invention for substantially similar reasons described in applicant’s arguments filed on 9 September 2021.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on W: 4-8pm; Th: 10am-2pm; F: 10-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844